

Execution Copy


BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT
 
THIS BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is made as of
June 3, 2010 by and between CNS Response, Inc., a Delaware corporation (the
“Company”), and Mr. John Pappajohn (the “Investor”).
 
Agreement
 
In consideration for the mutual promises and covenants herein, the parties agree
as follows:
 
Section 1 – Purchase and Sale of Notes and Warrant


1.1         Agreement to Purchase and Sell Notes and Warrant.


a)           Purchase and Sale.  Subject to the terms and conditions of this
Agreement, the Investor agrees to purchase, and the Company agrees to sell and
issue to the Investor, two Secured Promissory Notes in the aggregate principal
amount of $500,000, with each in the individual principal amount of $250,000,
each substantially in the form attached hereto as Exhibit A (the “Note(s)”), at
the closing and second closing (the “Closing” and the “Second Closing”,
respectively).  In addition, in order to induce the Investor to purchase the
Notes, the Company shall issue to the Investor at the Second Closing a warrant
in the form attached hereto as Exhibit B (the “Warrant”) that will permit the
Investor to purchase up to 250,000 shares of common stock of the Company
(“Common Stock”) at a purchase price equal to the fair market value per share at
the time of the issuance of such Warrant, it being understood and agreed by the
parties that the Company’s obligation to issue the Warrant is subject to and
conditioned upon the occurrence of the Second Closing.


b)           Repayment of Notes.  All unpaid principal, together with the
accrued interest and other amounts payable under the Notes purchased and sold
under this Agreement shall be due and payable, on the earliest of (i) the
maturity date of December 2, 2010, (ii) upon prepayment of the Notes in
accordance with the terms of the Notes, (iii) the closing of a financing in
which the aggregate proceeds to the Company are not less than $3,000,000 (which,
for the purposes of clarity, shall include a financing transaction that involves
multiple closings), or (iv) when, upon or after the occurrence of an Event of
Default (as defined in the Notes).


c)           Securities.  The Notes and Warrant issued pursuant to this
Agreement, and any securities issuable upon exercise of such Warrant, are
referred to herein as the “Securities.”


1.2         Closing.
 
a)           The Closing shall take place at the offices of the Company at 10:00
a.m., California time, on the date hereof, or at such other location, date and
time as may be agreed upon by the Investor and the Company (the “Closing
Date”).  At the Closing, the Company shall issue and deliver to the Investor the
Note, in the principal amount of $250,000, which shall be acknowledged and
agreed to by the Investor.  As payment in full for such Note, the Investor shall
deliver to the Company a check payable to the order of the Company in the amount
of $250,000, or transfer such sum to the account of the Company by wire
transfer.  The obligation of the Investor to purchase and pay for the Note at
the Closing is, unless waived by the Investor, subject to the condition that the
Company’s representations and warranties contained in Section 2 are true,
complete and correct on and as of the Closing Date.  The obligation of the
Company to sell and issue the Note at the Closing is, unless waived by the
Company, subject to the condition that the Investor’s representations and
warranties contained in Section 3 are true, complete and correct on and as of
the Closing Date.

 
 

--------------------------------------------------------------------------------

 
 
1.3         Second Closing.
 
b)           The Second Closing shall take place at the offices of the Company
at 10:00 a.m., California time, on the date mutually agreed to by the Investor
and Company, or at such other location, date and time as may be agreed upon by
the Investor and the Company (the “Second Closing Date”).  At the Second
Closing, the Company shall issue and deliver to the Investor the Note, in the
principal amount of $250,000, and Warrant described in Section 1.1(a), both of
which shall be acknowledged and agreed to by the Investor.  As payment in full
for such Note, the Investor shall deliver to the Company a check payable to the
order of the Company in the amount of $250,000, or transfer such sum to the
account of the Company by wire transfer.  As payment in full for such Warrant,
the Investor shall deliver to the Company a check payable to the order of the
Company in the amount of $20, or transfer such sum to the account of the Company
by wire transfer, which the parties agree is the fair market value of the
Warrant being so issued.  The obligation of the Investor to purchase and pay for
the Note and Warrant at the Second Closing is, unless waived by the Investor,
subject to the condition that the Company’s representations and warranties
contained in Section 2 are true, complete and correct on and as of the Second
Closing Date.  The obligation of the Company to sell and issue the Note and
Warrant at the Second Closing is, unless waived by the Company, subject to the
condition that the Investor’s representations and warranties contained in
Section 3 are true, complete and correct on and as of the Second Closing Date.
 
Section 2 - Representations and Warranties
of the Company
 
The Company represents and warrants to the Investor as follows:
 
2.1          Existence of Company.  The Company is a duly organized Delaware
corporation.  The Company is validly existing in all jurisdictions where it
conducts its business.
 
2.2          Authority to Execute.  The execution, delivery and performance by
the Company of (i) this Agreement, (ii) the  Notes and the Warrant to be issued
pursuant to the terms of this Agreement, and (iii) any financing statements
thereunder (collectively, the “Loan Documents”) are within the Company’s
corporate powers, have been duly authorized by all necessary corporate action,
do not and will not conflict with any provision of law or organizational
document of the Company (including its Certificate of Incorporation or Bylaws)
or of any agreement or contractual restrictions binding upon or affecting the
Company or any of its property and need no further stockholder or creditor
consent.
 
2.3          No Stockholder Approval Required.  No approval of the Company’s
stockholders is required for (i) the entry by the Company into this Agreement,
(ii) the issuance of the Notes and Warrant contemplated by this Agreement, (iii)
the granting of the security interest under the terms of such Note or (iv) the
issuance of any shares of stock upon exercise of such Warrant.
 
2.4          Valid Issuance.  The shares of stock to be issued upon exercise of
the Warrant contemplated by this Agreement will be, upon payment of the exercise
price therefor in accordance with the terms of such Warrant, validly issued,
fully paid and nonassessable and free of restrictions on transfer other than
restrictions on transfer under the Loan Documents, the documents entered into by
the investors and other parties in the financing giving rise to repayment of the
Notes, applicable state and federal securities laws and liens or encumbrances
created by or imposed by the Investor.  Assuming the accuracy of the
representations of the Investor in Section 3 of this Agreement, such Notes and
Warrant and the shares of stock to be issued upon exercise of such Warrant will
be issued in compliance with all applicable federal and state securities
laws.  The issuance of such Notes, Warrant and shares will not trigger any
anti-dilution protections.

 
2

--------------------------------------------------------------------------------

 
 
2.5          Binding Obligation.  This Agreement is, and the other Loan
Documents when delivered hereunder will be, legal, valid and binding obligations
of the Company enforceable against the Company in accordance with their
respective terms, subject, as to enforcement of remedies, to applicable
bankruptcy, insolvency, moratorium, reorganization and similar laws affecting
creditors’ rights generally and to general equitable principles.
 
2.6          Litigation.  Other than the litigation disclosed in the Company’s
most recent SEC Reports, no litigation or governmental proceeding is pending or
threatened against the Company which may have a materially adverse effect on the
financial condition,  operations or prospects of the Company, and to the
knowledge of the Company, no basis therefore exists.
 
2.7          Intellectual Property.  To the best of the Company’s knowledge, the
Company owns or possesses sufficient legal rights to all patents, trademarks,
service marks, trade names, copyrights, trade secrets, licenses, information and
other proprietary rights and processes necessary for its business as now
conducted and as presently proposed to be conducted, without any known
infringement of the rights of others.  There are no outstanding options,
licenses or agreements of any kind relating to the foregoing proprietary rights,
nor is the Company bound by or a party to any options, licenses or agreements of
any kind with respect to the patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes of any other person or entity other than such licenses or
agreements arising from the purchase of “off the shelf” or standard products.
 
2.8          SEC Reports.      The Company has timely filed all forms, reports,
schedules, proxy statements, registration statements and other documents
(including all exhibits thereto) required to be filed by it with the Securities
and Exchange Commission (the “SEC”) pursuant to the federal securities laws and
the SEC rules and regulations thereunder, together with all certifications
required pursuant to the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)
(as they have been amended since the time of their filing, including all
exhibits thereto, the “SEC Reports”).  Each of the SEC Reports complied in all
material respects with the applicable requirements of the Securities Act of
1933, as amended (the "Securities Act") and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), the Sarbanes-Oxley Act and the rules and
regulations of the SEC under all of the foregoing. None of the SEC Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.
 
Section 3 - Representations and Warranties
of the Investor
 
The Investor represents and warrants to the Company as follows:
 
3.1         Authorization; Binding Obligations.  The Investor has full power and
authority to enter into this Agreement and each of the other Loan Documents to
which he is a party, and this Agreement and each other Loan Document constitutes
a valid and legally binding obligation of the Investor, enforceable against the
Investor in accordance with its terms, subject, as to enforcement of remedies,
to applicable bankruptcy, insolvency, moratorium, reorganization and similar
laws affecting creditors’ rights generally and to general equitable principles.

 
3

--------------------------------------------------------------------------------

 
 
3.2         Accredited Investor.  The Investor is an “accredited investor”
within the meaning of SEC Rule 501 of Regulation D promulgated under the
Securities Act.
 
3.3         Investment for Own Account.  The Notes and Warrant issued pursuant
to this Agreement and the shares of stock to be issued upon exercise of such
Warrant are being acquired for his own account, for investment and not with a
view to, or for resale in connection with, any distribution or public offering
thereof within the meaning of the Securities Act.
 
Section 4 - Covenants of the Company
 
4.1         Registration Rights Agreement.  Notwithstanding any provision in the
Loan Documents to the contrary, the Company agrees that all securities issued
upon exercise of the Warrant contemplated by this Agreement will be subject to a
Registration Rights Agreement between the Company and Investor.  In the event
that the terms of such Notes and Warrant do not provide for such a Registration
Rights Agreement, the Company agrees to work with Investor in good faith to
prepare and execute such a Registration Rights Agreement on terms reasonably
satisfactory to Investor at the time such Warrant is exercised.
 
4.2         Restrictive Covenants.  Without the consent of Investor, the Company
shall not:
 
a)           effect a merger, reorganization, or sell, exclusively license or
lease, or otherwise dispose of any assets of the Company with a value in excess
of $20,000, other than in the ordinary course of business;
 
b)           borrow, guaranty or otherwise incur indebtedness in excess of
$100,000;
 
c)           acquire all or substantially all of the properties, assets or stock
of any other corporation or entity or assets with a value greater than $50,000;
or
 
d)           form, contribute capital or assets to, or make a loan or advance in
excess of $50,000 to (i) any partially-owned or wholly-owned subsidiary formed
or acquired after the date of this Agreement, (ii) a joint venture or (iii) a
similar business entity;
 
provided, however, that the rights of the Investor under this Section 4.2 shall
not apply (1) after the repayment in full of the Notes or (2) in connection with
a transaction that provides for the repayment in full of the Notes upon the
closing of such transaction.
 
Section 5 - Security Agreement
 
5.1      Grant of Security Interest.
 
a)            The Company, in consideration of the indebtedness evidenced by the
Notes, hereby grants and conveys to the Investor a security interest in and to
all of the Company’s existing and future right, title and interest in, to and
under the Collateral as defined in Section 5.2 below.
 
b)            The Investor and Company agree that the indebtedness evidenced by
the Notes is and shall be senior in right of payment to all presently existing
and hereafter arising indebtedness for borrowed money of the Company, and any
other indebtedness of the Company.  The Investor and Company further agree that
all liens and security interests at any time granted by the Company to secure
the Notes, including the Collateral, are and shall be senior to all other,
including hereafter arising, liens and security interests in the assets of the
Collateral which secure any and all other indebtedness.  The Company has taken,
and will take, all actions necessary to make the statements in this Section
5.1(b) true.

 
4

--------------------------------------------------------------------------------

 
 
5.2      Property.  The property subject to the security interest (the
“Collateral”) is as follows:
 
a)            Equipment and Fixtures.  All equipment of every type and
description owned by the Company, including (without limitation) all present and
future machinery, furniture, fixtures, manufacturing equipment, shop equipment,
office and recordkeeping equipment, parts, tools, supplies and other goods
(except inventory) used or bought for use by the Company for any business or
enterprise and including all goods that are or may be attached or affixed to or
otherwise become fixtures upon any real property.
 
b)            Accounts Receivable and Other Intangibles.  All of the Company’s
accounts, chattel paper, contract rights, commissions, warehouse receipts, bills
of lading, delivery orders, drafts, acceptances, notes, securities and other
instruments; documents; general intangibles, patents and trademarks,
applications for patents and trademarks including, but  not limited to, the
patent application entitled “Method for Classifying and Treating Physiologic
Brain Imbalances Using Quantitative EEG,” know-how, proprietary information, all
software source and object code whether created or licensed by the Company, all
data that comprises the QEEG patient database, all forms of receivables, and all
guaranties and securities therefore.
 
c)            Inventory and Other Tangible Personal Property.  All of the
Company’s inventory, including all goods, merchandise, materials, raw materials,
work in progress, finished goods, now owned or hereinafter acquired and held for
sale or lease or furnished or to be furnished under contracts or service
agreements or to be used or consumed in the Company’s business and all other
tangible personal property of the Company.
 
d)            After-Acquired Property.  All property of the types described in
Sections 5.2(a)-(c), or similar thereto, that at any time hereafter may be
acquired by Company including, but not limited to, all accessions, parts,
additions and replacements.
 
e)            Products and Proceeds.  All products and proceeds of the
Collateral from the sale or other disposition of any of the Collateral described
or referred to in Sections 5.2(a)-(d), including (without limitation) all
accounts, instruments, chattel paper or other rights to payment, money,
insurance proceeds and all refunds of insurance premiums due or to become due
under all insurance policies covering the forgoing property.
 
Notwithstanding the foregoing, the security interest granted herein shall not
extend to and the term “Collateral” shall not include any contract right or
licenses to the extent that any such contract or license prohibits the granting
of a security interest therein, and the granting of a security interest in such
contract or license would cause the Company to be in breach thereof or otherwise
lose its rights thereunder.
 
5.3          Removal of Collateral Prohibited.  The Company shall not
permanently remove the Collateral from its premises without the written consent
of the Investor, except that the Company may dispose of Collateral in the
ordinary course of business.

 
5

--------------------------------------------------------------------------------

 

5.4          Protection of Security Interest.  If an Event of Default has
occurred under the Notes and is continuing, or if any action or proceeding is
commenced which materially adversely affects the Collateral or title under the
Notes or the senior right of payment or other interest of the Investor, then the
Investor may make such appearance, disburse such sums and take such action as he
deems necessary to protect his interest, including but not limited to: (a)
disbursement of reasonable attorney’s fees; (b) entry upon the Company’s
property to make repairs to the Collateral; and (c) procurement of satisfactory
insurance that is reasonable under the circumstances; provided, however, the
Investor may undertake the foregoing only if he has first provided written
notice of the Event of Default to the Company, and the Company has failed to
cure such Event of Default within ten (10) days of receipt of such notice.  Any
amounts disbursed by the Investor pursuant to this Section 5.4, with interest
thereon, shall become additional indebtedness of the Company secured by this
Section 5.  Unless the Company and the Investor agree to other terms of payment,
such amounts shall be immediately due and payable, and if the Investor notifies
the Company within five (5) days of such disbursement, all such amounts shall
bear interest from the date which is ten (10) days following the date of
disbursement at the rate stated in the Notes.
 
5.5          Forbearance by Investor Not a Waiver.  Any forbearance by the
Investor in exercising any right or remedy hereunder, or otherwise afforded by
applicable law, shall not be a waiver of or preclude the exercise of, any right
or remedy.  The acceptance by the Investor of payment of any sum secured by the
Notes after the due date of such payment shall not be a waiver of the right of
the Investor to either require prompt payment when due of all other sums so
secured or to declare a default for failure to make prompt payment.  No action
taken by the Investor shall waive the right of the Investor to accelerate the
indebtedness secured by this Section 5 and seek such other remedies as are
provided by the Notes and/or applicable law.
 
5.6          Uniform Commercial Code Security Agreement.  This Section 5 is
intended to be a security agreement pursuant to the Uniform Commercial Code (the
“UCC”) for any of the items specified in the Notes as part of the Collateral
which, under applicable law, may be subject to a security interest pursuant to
the UCC, and the Company hereby grants the Investor a security interest in said
items.  The Company agrees that any previously filed document in any
jurisdiction intended to perfect a previously granted security interest, also
perfects the security interest granted herein, and that the Investor may file
any appropriate document in the appropriate jurisdiction as a financing
statement for any of the Collateral, if deemed necessary by Investor.  In
addition, the Company agrees to execute and deliver to the Investor, upon his
request, any financing statements, as well as extensions, renewals and
amendments thereof, and reproductions of the Notes in such form as the Investor
may require to perfect a security interest with respect to the Collateral.  The
Company shall pay all costs of filing such financing statements and any
extensions, renewal, amendments and releases thereof, and shall pay all
reasonable costs and expenses of any record searches for financing statements
the Investor may reasonably require.  Upon the occurrence and during the
continuance of an Event of Default under the Notes, the Investor shall have the
remedies of a secured party under the UCC and may exercise all rights and
remedies available under the UCC and the Notes.
 
5.7          Rights of Investor.
 
a)            Upon the occurrence of an Event of Default under the Notes, the
Investor may require the Company to assemble the Collateral and make it
available to the Investor at the place to be designated by the Investor which is
reasonable convenient to both parties.  The Investor may sell all or any part of
the Collateral as a whole or in parcels either by public auction, private sale,
or other method of disposition pursuant to UCC.  The Investor may bid at any
public sale on all or any portion of the public sale or of the Collateral.  The
Investor shall give the Company reasonable notice of the time and place of any
public sale or of the time after which any private sale or other disposition of
the Collateral is to be made, and notice given at least ten (10) days before the
time of the sale or other disposition shall be conclusively presumed to be
reasonable.

 
6

--------------------------------------------------------------------------------

 
 
b)            Notwithstanding any provision of the Notes, the Investor shall be
under no obligation to offer to sell the Collateral.  In the event the Investor
offers to sell the Collateral, the Investor will be under no obligation to
consummate a sale of the Collateral if, in his reasonable business judgment,
none of the offers received by him reasonably approximates the fair value of the
Collateral.
 
c)            In the event the Investor elects not to sell the Collateral, the
Investor may elect to follow the procedures set forth in the UCC for retaining
the Collateral in satisfaction of the Company’s obligation, subject to the
Company’s rights under such procedures.
 
5.8          Remedies Cumulative.  Each remedy provided herein or in the Notes
is distinct and cumulative to all other rights or remedies provided herein or in
the Notes or afforded by law or equity, and may be exercised concurrently,
independently, or successively, in any order whatsoever.
 
Section 6 - Miscellaneous
 
6.1          No Waiver; Cumulative Remedies.  No failure or delay on the part of
any party to any Loan Document in exercising any right or remedy under, or
pursuant to, any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, remedy or power preclude other or
further exercise thereof, or the exercise of any other right, remedy or
power.  The remedies in the Loan Documents are cumulative and are not exclusive
of any remedies provided by law.
 
6.2          Amendments and Waivers.  No amendment or waiver of any provisions
of this Agreement or the Notes and Warrant that may be issued pursuant to this
Agreement shall be effective unless such amendment or waiver is in writing
signed by the Company and the Investor.  Any such amendment, waiver or
modification effected in accordance with this paragraph shall be binding upon
both the Company and the Investor.
 
6.3          Notices, Etc.   All notices, requests, consents and other
communications hereunder to any party shall be deemed to be sufficient if
contained in a written instrument delivered in person, sent by facsimile
transmission to the number set forth on the signature page hereof only if a hard
copy is sent by U.S. mail to the recipient within 24 hours of facsimile
transmission, or such other number as may hereinafter be designated in writing
by the recipient to the sender, or duly sent by first class registered or
certified mail, return receipt requested, postage prepaid, or overnight delivery
service (e.g., Federal Express) addressed to such party at the address set forth
on the signature page hereof or such other address as may hereafter be
designated in writing by the addressee to the sender.  All such notices, advises
and communications shall be deemed to have been received: (a) in the case of
personal delivery, on the date of such delivery; (b) in the case of facsimile
transmission, on the date of transmission; and (c) in the case of mailing or
delivery by service, on the date of delivery as shown on the return receipt or
delivery service statement.
 
6.4          Costs and Expenses.  The Company agrees to be responsible for its
costs and expenses incurred in connection with the preparation of the Loan
Documents and to reimburse Investor for all of its costs and expenses incurred
in connection with the preparation of the Loan Documents, including legal fees
of the Investor’s outside counsel.  If any litigation, contest, dispute, suit,
proceeding or action is instituted between or among any of the parties hereto
regarding the enforcement or interpretation of this Agreement or any of the
Exhibits hereto, the prevailing party shall be entitled to reimbursement from
the other party or parties for all reasonable expenses, costs, charges and other
fees (including legal fees) incurred in connection with or related to such
dispute.

 
7

--------------------------------------------------------------------------------

 
 
6.5          Governing Law.  The Loan Documents shall be governed by and
construed in accordance with the laws of the State of California, without regard
to the conflicts of law provisions of the State of California or of any other
state; provided, however, that the perfection of the security interests in the
Collateral shall be governed and controlled by the laws of the relevant
jurisdiction or jurisdictions under the UCC.  The Company and Investor consent
to personal jurisdiction in Orange County, California.
 
6.6          Severability.  If any term in this Agreement is held to be illegal
or unenforceable, the remaining portions of this Agreement shall not be
affected, and this Agreement shall be construed and enforced as if this
Agreement did not contain the term held to be illegal or unenforceable.
 
6.7          Binding Effect; Assignment.  The Loan Documents shall be binding
upon and inure to the benefit of the Company and the Investor and their
respective successors and assigns.  The Company may not assign its rights or
interest under the Loan Documents without the prior written consent of Investor.
 
6.8          Transfer of Securities.  Notwithstanding the legend required to be
placed on the Securities by applicable law, no registration statement or opinion
of counsel shall be necessary: (a) for a transfer of Securities to the estate of
the Investor or for a transfer of Securities by gift, will or intestate
succession of the Investor to his spouse or to the siblings, lineal descendants
or ancestors of Investor or his spouse, if the transferee agrees in writing to
be subject to the terms hereof to the same extent as if he or she were the
original Investor hereunder; or (b) for a transfer of Securities pursuant to SEC
Rule 144 or any successor rule, or for a transfer of Securities pursuant to a
registration statement declared effective by the SEC under the Securities Act
relating to the Securities.
 
6.9          Survival of Representations, Warranties and Covenants.  The
representations and warranties of the parties contained in or made pursuant to
this Agreement shall survive the execution and delivery of this Agreement
indefinitely, and shall in no way be affected by any investigation of the
subject matter thereof made by or on behalf of the other parties. The covenants
of the parties contained in or made pursuant to this Agreement shall survive the
execution and delivery of this Agreement until such time as the Notes have been
paid in full.
 
6.10        California Commissioner of Corporations.  THE SALE OF THE SECURITIES
WHICH ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE
SECURITIES OR PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION FOR SUCH
SECURITIES PRIOR TO THE QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES
IS EXEMPT FROM QUALIFICATIONS BY SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE.  THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON SUCH QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO
EXEMPT.


[Remainder of Page Intentionally Left Blank]

 
8

--------------------------------------------------------------------------------

 

SIGNATURE PAGE TO
BRIDGE NOTE AND WARRANT PURCHASE AGREEMENT


THE COMPANY:
 
INVESTOR:
     
CNS Response, Inc.
         
By:
/s/ George Carpenter
 
By:
/s/ John Pappajohn
Name:  
George Carpenter
   
Mr. John Pappajohn
Its:
Chief Executive Officer
         
85 Enterprise, Suite 410
 
666 Walnut Street
Aliso Vejo, CA 92656
 
Suite 2116
   
Des Moines, IA 50309
Phone: (714) 545-3288
   
Fax: (866) 294-2611
 
Phone: (515) 244-5746
   
Fax: (515) 244-2346


 
 

--------------------------------------------------------------------------------

 